Name: 98/673/EC: Commission Decision of 12 November 1998 amending Decisions 94/755/EC, 95/100/EC and 97/31/EC on Community financial assistance to improve the system of veterinary checks at the external Community borders in Austria, Finland and Sweden respectively (notified under document number C(1998) 3344) (Only the German, Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  tariff policy;  agricultural policy;  Europe
 Date Published: 1998-11-26

 Avis juridique important|31998D067398/673/EC: Commission Decision of 12 November 1998 amending Decisions 94/755/EC, 95/100/EC and 97/31/EC on Community financial assistance to improve the system of veterinary checks at the external Community borders in Austria, Finland and Sweden respectively (notified under document number C(1998) 3344) (Only the German, Finnish and Swedish texts are authentic) Official Journal L 317 , 26/11/1998 P. 0039 - 0040COMMISSION DECISION of 12 November 1998 amending Decisions 94/755/EC, 95/100/EC and 97/31/EC on Community financial assistance to improve the system of veterinary checks at the external Community borders in Austria, Finland and Sweden respectively (notified under document number C(1998) 3344) (Only the German, Finnish and Swedish texts are authentic) (98/673/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 38 thereof,Whereas by Decisions 97/31/EC (3), 94/755/EC (4) and 95/100/EC (5) the Commission laid down the Community financial contribution to programmes submitted by Sweden, Austria and Finland respectively to improve the system of veterinary checks at certain frontier inspection posts in those countries and on the external borders of the Community;Whereas the Swedish, Austrian and Finnish authorities have requested an extension of the deadlines for completion of their programmes because of delays in the construction and renovation of infrastructure and the further work required at some frontier posts; whereas the above Decisions should therefore be amended to extend the deadlines allowed for completion of the programmes submitted by Sweden, Austria and Finland;Whereas account should be taken of the amendments made to their programmes by the competent authorities in Austria, Finland and Sweden in the light of experience gained since accession;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 94/755/EC is amended as follows:1. in Article 1 the words 'three years from 1 January 1995` are replaced by 'four years from 1 January 1995`;2. in the second indent of Article 2(2), the date '31 December 1997` is replaced by '31 December 1998`;3. in Chapter I of the Annex, the last indent and the references to the Albern frontier post are deleted.Article 2 Decision 95/100/EC is amended as follows:1. Article 1 is replaced by the following:'Article 1The programme set out in the Annex is hereby approved for the period from 1 January 1995 to 1 July 1998.`;2. in the second indent of Article 2(2), the date '31 December 1996` is replaced by '1 July 1998`;3. in the last indent of Chapter I of the Annex, the words 'TohmajÃ ¤rvi, Uusi-VÃ ¤rtsilÃ ¤` are replaced by 'Ivalo`.Article 3 Decision 97/31/EC is amended as follows:1. Article 1 is replaced by the following:'Article 1The programme to improve the system of veterinary checks at external borders, presented by Sweden, is hereby approved for the period from 1 January 1997 to 31 May 1998.`;2. in the second indent of Article 3(2), the date '1 June 1998` is replaced by '1 September 1998`.Article 4 This Decision is addressed to the Kingdom of Sweden, the Republic of Austria and the Republic of Finland.Done at Brussels, 12 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 12, 15. 1. 1997, p. 40.(4) OJ L 302, 25. 11. 1994, p. 38.(5) OJ L 76, 5. 4. 1995, p. 19.